 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   AMCO INSURANCE COMPANY; IDS                     Case No.: 3:19-cv-00024-H-JLB
     PROPERTY CASUALTY COMPANY,
12
                                       Plaintiffs,   ORDER GRANTING PLAINTIFFS’
13                                                   MOTION FOR LEAVE TO FILE
     v.                                              AMENDED COMPLAINT ADDING
14
                                                     DEFENDANT
     BMW OF NORTH AMERICA, LLC,
15
                                      Defendant.     [Doc. No. 19]
16
17
18         On June 6, 2019, Plaintiffs filed a motion requesting leave to file an amended
19   complaint adding Center BMW as a defendant. (Doc. No. 19.) Plaintiffs represent that
20   Defendant BMW of North America, LLC does not oppose the motion. (Id. at 5.) BMW of
21   North America’s opposition was due by June 24, 2019, (Doc. No. 20), but no opposition
22   was filed. For the reasons below, the Court grants Plaintiffs’ motion for leave to file an
23   amended complaint.
24                                           BACKGROUND
25         On December 4, 2018, Plaintiffs filed the present case in San Diego Superior Court
26   alleging claims for strict products liability and negligence. (Doc. No. 1-2.) The case arises
27   from a fire at the home of Eric Pemper, who is insured by Plaintiff AMCO Insurance
28   Company. (Id.) The home was being rented by Laura and Phil Ohme, who are insured by

                                                1
                                                                                 3:19-cv-00024-H-JLB
 1   Plaintiff IDS Property Casualty Company. (Id.) Plaintiffs allege that the fire originated
 2   from a defect in a BMW vehicle owned by Laura and Phil Ohme. (Id.) On January 4, 2019,
 3   BMW of North America removed the case to this Court and answered the complaint. (Doc.
 4   Nos. 1, 2.) Laura Ohme was deposed on May 14, 2019. (Doc. No. 19-2, Brisco Decl. ¶ 6.)
 5   At the deposition, Laura Ohme testified that the BMW vehicle was purchased certified pre-
 6   owned from a dealership, Center BMW. (Id.) Plaintiffs now seek leave to file an amended
 7   complaint adding Center BMW as a defendant. (Doc. No. 19.)
 8                                            DISCUSSION
 9         Under Federal Rule of Civil Procedure 15(a), “a party may amend its pleading only
10   with the opposing party’s written consent or the court’s leave.” Fed. R. Civ. P. 15(a)(2).
11   The “court should freely give leave when justice so requires.” Id. Granting leave to amend
12   rests in the sound discretion of the trial court. Int’l Ass’n of Machinists & Aerospace
13   Workers v. Republic Airlines, 761 F.2d 1386, 1390 (9th Cir. 1985). This discretion must
14   be guided by the strong federal policy favoring the disposition of cases on the merits and
15   permitting amendments with “extreme liberality.” DCD Programs Ltd. v. Leighton, 833
16   F.2d 183, 186 (9th Cir. 1987). “Five factors are taken into account to assess the propriety
17   of a motion for leave to amend: bad faith, undue delay, prejudice to the opposing party,
18   futility of amendment, and whether the plaintiff has previously amended the complaint.”
19   Johnson v. Buckley, 356 F.3d 1067, 1077 (9th Cir. 2004) (citing Nunes v. Ashcroft, 348
20   F.3d 815, 818 (9th Cir. 2003)). Absent prejudice—the factor carrying greatest weight—“or
21   a strong showing of any of the remaining [ ] factors, there exists a presumption under Rule
22   15(a) in favor of granting leave to amend.” Eminence Capital, LLC v. Aspeon, Inc., 316
23   F.3d 1048, 1052 (9th Cir. 2003). Exercising its discretion to grant or deny leave to amend,
24   the Court “must be guided by the underlying purpose of Rule 15,” that is, “to facilitate
25   decision on the merits, rather than on the pleadings or technicalities.” United States v.
26   Webb, 655 F.2d 977, 979 (9th Cir. 1981).
27   ///
28   ///

                                              2
                                                                               3:19-cv-00024-H-JLB
 1         Here, BMW of North America has not opposed the motion, and Plaintiffs represent
 2   that BMW of North America does not object to the Court granting leave to add Center
 3   BMW as a defendant. (Doc. No. 19 at 5.) Nonetheless, BMW of North America has not
 4   provided written consent, and therefore the Court’s leave is required. See Fed. R. Civ. P.
 5   15(a)(2). Under the circumstances of this case, the Court in its discretion concludes that
 6   the factors weigh in favor of granting Plaintiffs leave to file an amended complaint adding
 7   Center BMW as a defendant. First, there is no evidence of bad faith on the part of Plaintiffs.
 8   Second, there is no undue delay because Plaintiffs filed their motion for leave to amend
 9   within reasonable time after Laura Ohme’s deposition. (See Doc. No. 19-2, Brisco Decl. ¶
10   6.) Third, there is no evidence of prejudice to BMW of North America, which did not file
11   any opposition to the motion. Fourth, there is nothing to indicate that the proposed
12   amendment of adding Center BMW as a defendant would be futile. Finally, this is
13   Plaintiffs’ first amended complaint. Therefore, the Court concludes that all factors weigh
14   in favor of granting Plaintiffs leave to file their amended complaint, and the Court in its
15   discretion grants Plaintiffs’ motion.
16                                            CONCLUSION
17         Accordingly, after careful analysis of the factors set forth in Johnson, for good cause
18   shown, the Court in its discretion grants Plaintiffs’ motion for leave to file an amended
19   complaint adding Center BMW as a defendant. Plaintiffs must file their First Amended
20   Complaint by July 16, 2019. Defendants have thirty (30) days after being served Plaintiffs’
21   First Amended Complaint to file an answer or otherwise respond.
22         IT IS SO ORDERED.
23   DATED: July 2, 2019
24
                                                    MARILYN L. HUFF, District Judge
25                                                  UNITED STATES DISTRICT COURT
26
27
28

                                                3
                                                                                  3:19-cv-00024-H-JLB
